On consideration of the defendant's petition for certification for appeal from the Appellate Court, 159 Conn.App. 670, 123 A.3d 1244 (2015), it is ordered as follows:"Granted and it is further ordered that upon the defendant's filing of the certified appeal pursuant to Practice Book § 84-9, the case is remanded to the Appellate Court with direction to consider the defendant's claim of plain error in light of State v. McClain, 324 Conn. 802, 155 A.3d 209 (2017)."EVELEIGH, J., did not participate in the consideration of or decision on this petition.